DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for lack of prosecution.
On April 16, 2010 Plaintiff filed a Complaint with this court requesting real market value reduction for the 2009-10 tax year on three property tax accounts identified as R2166141, R2166140, and R2166139. Defendant filed an Answer May 17, 2010, disagreeing with Plaintiff's requested value reductions.
The court held an initial case management hearing August 3, 2010. At the conclusion of that proceeding, the parties agreed to submit a joint status report by September 3, 2010.
On September 3, 2010, the court received a status report from Defendant indicating that, as of that date, it had not received any information from Plaintiff. On September 7, 2010, Plaintiff filed a letter with the court stating that the case involved a "land only" appeal, that Plaintiff "will be forwarding an appraisal of the land [to Defendant] within one week," and that Plaintiff "oppose[s] the motion for dismissal." (Ptf's Ltr, Sep 7, 2010.)
On October 15, 2010, Plaintiff filed a letter with the court indicating that it had provided Defendant with the "requested information" and that "the County has responded with a settlement offer October 14." (Ptf's Ltr, Oct 15, 2010.) Plaintiff requested an opportunity to *Page 2 
review the offer and submit a written status report to the court "no later than November 30." (Id.)
On December 2, 2010, Plaintiff filed a letter with the court dated November 29, 2010, stating that it was "in the process of making a counter proposal to the October 14 settlement offer from the County," and concluding with a proposal to "report[] back to the Court on the status of our progress no later than January 20, 2011." (Ptf's Ltr, Nov 29, 2010.)
The court did not receive Plaintiff's progress report by the self-imposed January 20, 2011, deadline. As of the date of this decision, the court has received no further communications from Plaintiff. Nor is there any indication Defendant has heard from Plaintiff. As a result, the court concludes the appeal should be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of February 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon February 18, 2011. The Court filed and entered this documenton February 18, 2011. *Page 1